TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00100-CV


           Saprina Robledo, Individually and as Next Friend of B.J.R., Appellant

                                                 v.

                            H.E.B. Grocery Company, LP, Appellee




           FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-GN-13-002668, THE HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


                            MEMORANDUM OPINION


               Appellant’s brief was originally due on July 12, 2018. On August 3, 2018, this

Court sent a notice to appellant informing her that her brief was overdue and that a failure to file

a satisfactory response by August 13, 2018, would result in the dismissal of this appeal for want

of prosecution. To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed for Want of Prosecution

Filed: August 23, 2018